PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,825,715
Issue Date: November 3, 2020
Application No. 16/183,909
Filing or 371(c) Date: November 8, 2018
Attorney Docket No. VT1002
For: STRUCTURES FOR IMPROVING RADIATION HARDNESS AND ELIMINATING LATCH-UP IN INTEGRATED CIRCUITS



:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request filed June 10, 2021, under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request complies with the requirements of 37 CFR 3.81(b), in that the processing fee of $140, the Certificate of Correction fee of $160, the Certificate of Correction Form No. PTO/SB/44 and a statement that the assignment was submitted for recordation prior to issuance of the patent have been received. Accordingly, the present request is GRANTED.

The Certificates of Correction Branch was without authority to act in this case without a grantable decision on the instant petition. Nevertheless, in view of this decision on petition, the granting the petitions under 37 CFR 1.182 and 37 CFR 3.81(b) are now considered proper filings and the actions of the Certificate of Correction Branch taken thereafter are hereby ratified2.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) however, the issuance of the requested Certificate of Correction was previously mailed July 13, 2021.


Telephone inquiries concerning this decision may be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.
        2 This petition decision also ratifies the auto grant decision previously mailed June 10, 2021 and the Certificate of Corrections mailed July 13, 2021.